Title: Enclosure: The Commissaries of the French Treasury to Gouverneur Morris, 2 August 1792
From: Commissaries of the French Treasury
To: Morris, Gouverneur



Trèsorerie Nationale,
Paris le 2 Aout 1792. l’an 4e de la liberté

Nous avons reçu, Monsieur, votre lettre du 30 juillet. Nous ferons volontiers recevoir à Amsterdam les ommes que les Etats unis sont dans l’intention de rembourser à la nation française à compte de leur dette, et nous en chargerons M M. Hoggeur Grand et Compe. les memes banquiers qui ont jusqu’à present suivi toutes les operations relatives à cet remboursement.
A l’égard du taux du change auquel devra se faire le nouveau remboursement et que vous nous invitez à fixer, nous aurons l’honneur de vous observer que, lorsque M. Short nous eut fait connoitre la resolution qu’avoient prise les Etats unis de ne point profiter, dans les remboursements qu’ils pourroient nous faire, de la défaveur ou se trouvoient les changes à l’égard de la France; nous lui proposames, à cet effet, d’autoriser les banquiers des Etats unis à recevoir nos récépisses pour la valeur en Florins de Banque, qui devoient nous etre comptés à Amsterdam, de manière à pouvoir régler en définitif le change, non pas d’après les cours, tels qu’ils existent depuis longtems, mais d’après le pair du change connu entre Paris et Amsterdam. Mais cette somme qui avoit paru alors simple et juste ne peut en ce moment etre proposée, puisque les pertes que peut éprouver la France dans ces remboursemens paroissent devoir etre seulement comprensèes, en vertu d’une transaction postérieure aux remboursemens et pour la quelle vous avez besoin d’autorisation spéciale. E’n conséquence, Monsieur, et attendu qu’il est très important pour la tresorèrie de se procurer le plutot possible le numéraire qui doit nous revenir par l’effet du nouveau remboursement, nous proposons, ainsi que vous le désirez, que le change auquel nous serons fait les nouveaux paiemens à Amsterdam soit fixé, suivant le cours actuel à vue qui doit etre porté au moins à 32½.
Si vous agreès cette proposition, Monsieur, nous vous prions de nous en informer et de nous instruire egalement du moment où vous aurez donné ordre à vos Banquiers d’Amsterdam d’effectuer les premiers paiements.
Les Commissaires de la Tresorie Nationale.
M. Morris, Mtre. des Etats unis de l’Amerique.

 